PER CURIAM.
Appellant pled no contest to several felony drug offenses and was sentenced to 18 months in prison. On appeal, she challenges the constitutionality of section 893.101, Florida Statutes (2009), based on the reasoning in Shelton v. Secretary, Department of Corrections, 802 F.Supp.2d 1289 (M.D.Fla.2011). That decision was recently reversed on appeal, see Shelton v. Secretary, Department of Corrections, 691 F.3d 1348 (11th Cir.2012), and the Florida Supreme Court expressly upheld the constitutionality of section 893.101 in State v. Adkins, 96 So.3d 412 (Fla.2012). Accordingly, we reject Appellant’s constitutional challenge and affirm her convictions and sentences.
AFFIRMED.
LEWIS, WETHERELL, and MAKAR, JJ., concur.